Per Curiam.

Final judgment unanimously reversed, with $10 costs to landlord to abide the event, motion to dismiss petition denied, and matter remanded to the court below for trial.
*586The court was not divested of jurisdiction over the subject matter of the proceeding because the petition failed to allege compliance with the Economic Stabilization Regulations (Rosgro Realty Co. v. Braynen, 70 Misc 2d 808; 37 & 7 Realopp Corp. v. Seafood City, Inc., 71 Misc 2d 302). The pleading (as distinguished from proof) of compliance with the regulations is not a condition precedent to the maintenance of the proceeding, as is the case under certain New York City rent regulations that Require petitioner to both allege and prove the facts showing ¿compliance with the regulatory provisions (Giannini v. Stuart, 6 A D 2d 418; United Institutional Serv. Corp. v. Santiago, 62 Misc 2d 935). The cases construing the city rent regulations, therefore, are not controlling.
Concur — Hogan, P. J., McCullough and Farley, JJ.